                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division



GEORGIA JONES,Administrator of the
Estate of ARLENE DUKE,THE
DECEDENT,deceased.


                       Plaintiff,
               V.                                                    Civil Action No.2:18cv517


VIRGINIA DEPARTMENT OF
CORRECTIONS,e/fl/..

                       Defendant.


                                      OPINION & ORDER


       This matter comes to the Court on a Motion to Dismiss under rule 12(b)(6), filed by several

Defendants. Doc. 17. The parties have agreed that a hearing is not necessary as to the Motions to

Dismiss.      Doc. 40. The Court agrees that no hearing is necessary; accordingly, the Court will

decide this motion on the papers.

       The instant motion to dismiss raised numerous issues, most of which have been disposed

ofby agreement or Order. The motion requested dismissal ofclaims against the VDOC and FCCW

as they are not section 1983 "persons." Doc. 18 at 2. The claims against those two(2)defendants

were voluntarily dismissed. Doc. 34. The motion requested dismissal of official capacity claims

against Defendants Clarke, Schilling, and Brown Williams as they are not section 1983 "persons."

Doc. 18 at 5. That request was addressed by an Order granting a motion for voluntary dismiss

such claims. Mot. to Vol. Dismiss doc. 35. Order, doc. 50. All that is left for this Court to decide

is whether it should dismiss the individual-capacity claims against Clarke, Schilling, and Brown
 Williams on grounds that the Complaint fails to state a claim that they acted with "deliberate

indifference." Doc. 18 at 2-5.

         For reasons discussed herein, the Court DENIES the balance of the motion.

                                              L BACKGROUND'

         This case concerns the incarceration and death of Arlene Duke ("Decedent"). Decedent's

mother, Georgia Jones, brings this action as Decedent's estate representative. Compl. |f 4.

Decedent was incarcerated in 2014 at the FCCW, which is a facility of the VDOC. Id. Iff 1. 6.

Decedent died due to serious medical complications while in custody on September 30, 2016. Id

r6.

         Defendant Harold Clarke ("Clarke") is the Director of the VDOC, Defendant Frederick

Schilling ("Schilling") is the Director of Health Services of the VDOC, and Defendant Tammy

Brown Williams ("Brown Williams")^ was the Warden of FCCW at the relevant times of this

action. Id,|f|f 10-12, These Defendants move to dismiss the section 1983 claims against them.

         Defendant Armor ("Armor") is a private corporation which contracts with VDOC to

provide medical services and treatment to inmates. Id. If|f 15-16. Prior to this lawsuit, the VDOC

was a defendant in a lawsuit concerning its allegedly inadequate medical care of FCCW inmates.

Id If 14; Scott V. Clarke. Civ. Action No. 3:12-CV-36 (W.D. Va. 2014), before the Honorable

Judge Norman Moon. The adequacy of Armor's services has been the subject of much litigation.

On November 1, 2015, the VDOC executed a renewed with Armor for its services. Compl. jf 44.




' In considering a motion to dismiss, "[the Court] accept[s] as true all well-pleaded allegations and view[s] the
complaint in the light most favorable to the plaintiff." Venkatraman v. REI Svs.. Inc.. 417 F.3d 418, 420 (4th Cir.
2005)(citations omitted). The Court cautions, however, that the facts alleged by Plaintiff are recited here for the
limited purpose of deciding the instant Motion to Dismiss. The recited facts are not factual findings upon which the
parties may rely for any other issue in this proceeding.
^ The Complaint identifies Brown Williams as Tammy Brown or Brown. She is now known by her name Tammy
Williams. To avoid confusion, this Memorandum identifies her as Brown Williams.
The Scott V. Clarke litigation ended in Settlement Agreement under which the defendants promised

to improve the medical care. Id |f 29. In the months leading to Decedent's death, two (2) years

after that Settlement Agreement, one doctor noted "I see no evidence of progress in the critical

areas of clinical and administrative leadership and staffing." Id If 34.

       On June 18, 2014, Decedent was incarcerated at FCCW. Id jf 75. At her initial medical

assessment. Decedent informed the FCCW nurse that she had numerous health problems,

including congestive heart failure, diabetes, and hypertension. Id [f 76. The Complaint outlines a

long list of allegations of inadequate attention and treatment of Decedent's growing health

problems while in custody, including months-long delays in drawing labs, ignoring results

indicating kidney disease,refusal to allow Decedent to see emergency medical staffand specialists,

delay in attention to symptoms allegedly resulting in infection of Decedent's dialysis port catheter,

and alleged denials of Decedent's request to clean herself and her laundry causing Decedent to

live in unsanitary conditions. Id jfjf 79-119.

       The Complaint alleges several instances of Decedent submitting complaints and notarized

letters to prison staff including "Medical Director at FCCW." Id jfjf 119-134. The Complaint

alleges that in the months leading to, and the day of. Decedent's death. Decedent's complaints and

those her roommate, as well as observed symptoms, went either unaddressed or inadequately

addressed. Id jfjf 136-165. The personnel who responded to Decedent's coding were allegedly

inadequately trained. Id. if 166.

       The Complaint further alleges that from January 2016 to the date of Decedent's death a

staff doctor submitted quarterly reports to "VDOC officials" cataloguing the "systemic

deficiencies in healthcare at FCCW in great detail." Id jf 32.
        On September 28, 2018, Plaintiff filed this action against numerous defendants, including

VDOC; FCCW; and Clarke, Schilling, and Brown Williams in their individual and official

capacities.

                                   IL MOTION TO DISMISS


       In a prison conditions, section 1983 case, a defendant is liable for the plaintiffs injuries

when he acts with "deliberate indifference," which requires that a defendant be subjectively aware

ofa risk and disregards it, similar to criminal recklessness. Farmer v. Brennan. 511 U.S. 825,837,

839-40(1994). The dispute here boils down to the breadth ofthe word "risk" and whether Plaintiff

adequately pleaded such facts. Defendants argue that "deliberate indifference" requires that the

official be specifically aware ofthe plaintiff and her medical needs. Doc. 18 at 3. Plaintiff argues

that the law only requires that she plead that the official was aware of a substantial risk of harm,

not necessarily that the official knew of her and her specific medical needs. Doc. 28 at 5.

A.     LEGAL STANDARD


                         /. Motion to Dismissfor Failure to State a Claim

       Under Federal Rule of Civil Procedure 12(b)(6), a motion to dismiss tests the sufficiency

of a complaint; it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses. Republican Partv of N.C. v. Martin. 980 F.2d 943,952(4th Cir. 1992).

"To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. labal. 556 U.S. 662,678

(2009)(citing Bell Atl. Com, v. Twomblv. 550 U.S. 544, 570 (2007));^also Venkatraman v.

REl Svs.. Inc.. 417 F.3d 418,420(4th Cir. 2005)("In considering a motion to dismiss, we accept

as true all well-pleaded allegations and view the complaint [or counterclaim] in the light most

favorable to the plaintiff[or counterclaim plaintiff].")(citing Mvlan Labs.. Inc. v. Matkari. 7 F.3d
1130, 1134(4th Cir. 1993)). A complaint establishes facial plausibility "once the factual content

ofa complaint allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Nemet Chevrolet. Ltd. v. Consumeraffairs.com. Inc.. 591 F.3d 250,256(4th

Cir. 2009)(quoting Iqbal. 556 U.S. at 678). Therefore, the complaint need not include "detailed

factual allegations" as long as it pleads "sufficient facts to allow a court, drawing on judicial

experience and common sense, to infer more than the mere possibility of misconduct." Id

Although a court must accept as true all well-pleaded factual allegations, the same is not true for

legal conclusions. "Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Iqbal. 556 U.S. at 678.

       In deciding the motion, a court may consider the facts alleged on the face ofthe complaint

as well as "'matters of public record, orders, items appearing in the record of the case, and exhibits

attached to the complaint.'" Moore v. Flaestar Bank. 6 F. Supp. 2d 496, 500 (E.D. Va. 1997)

(quoting 5A Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357(1990)).

The court may look to documents attached to the complaint and those incorporated by reference

without converting a Rule 12(b)(6) motion into a Rule 56 motion for summary judgment. See

Pueschel v. United States. 369 F.3d 345, 353 n.3 (4th Cir. 2004) (citations omitted); see also

Goines v. Valley Cmtv. Servs. Bd.. 822 F.3d 159, 166 (4th Cir. 2016)(observing that the court

may consider a document attached to a motion to dismiss "that was not attached to or expressly

incorporated in a complaint, so long as the document was integral to the complaint and there is no

dispute about the document's authenticity.").
                           a. Supervisory and Prison Conditions Cases

        Plaintiff brings claims against these Defendants under a section 1983, supervisory liability

theory under the Eighth Amendment's cruel and unusual punishment clause. Compl.|f 3. In order

to succeed on such a claim, a plaintiff must show:

       (1) that the supervisor had actual or constructive knowledge that h[er] subordinate was
       engaged in conduct that posed a pervasive and unreasonable risk ofconstitutional injury to
       citizens like the plaintiff;

       (2) that the supervisor's response to that knowledge was so inadequate as to show
       deliberate indifference to or tacit authorization of the alleged offensive practices; and

       (3) that there was an affirmative causal link between the supervisor's inaction and the
       particular constitutional injury suffered by the plaintiff.

Wilkins v. Montgomery. 751 F.3d 214,226(4th Cir. 2014)(quoting Shaw v. Stroud. 13 F.3d 791,

799(4th Cir.1994)): see also Scott v. Clarke. 2012 WL 6151967, at *8(W.D. Va. Dec. 11, 2012)

(applying this test in a similar case). Defendants' motion raises an issue as to part(2)of this test

-that the supervisors themselves acted with deliberate indifference. Doc. 18 at 2.

        A supervisory section 1983 defendant cannot be held liable on respondeat superior

grounds, labak 556 U.S. at 676 (collecting authorities). Rather, to sustain a supervisory action

against a section 1983 defendant, the evidence must show that the supervisor-defendant himself

violated the Constitution. Id The factors to show such a violation vary depending on the

constitutional provision at issue. ]d

        A prison official unconstitutionally deprives a prisoner of adequate medical care under the

Eighth Amendment when the prison official acts with "deliberate indifference" to their serious

medical needs. Estelle v. Gamble.429 U.S.97,104(1976)("We therefore conclude that deliberate

indifference to serious medical needs of prisoners constitutes 'unnecessary and wanton infliction

of pain,' proscribed by the Eighth Amendment.") (internal citations omitted).            Deliberate
indifference requires proof of subjective recklessness, i.e., more than mere negligence. Farmer.

U.S. at 839-40 ("[Sjubjective recklessness as used in the criminal law is a familiar and workable

standard that is consistent with the Cruel and Unusual Punishments Clause as interpreted in our

cases, and we adopt it as the test for "deliberate indifference" under the Eighth Amendment.").

B.      FACTUAL ALLEGATIONS^

        Plaintiff pleaded that Decedent was incarcerated at FCCW on June 18, 2014, Compl.|f

75, and that in the early weeks of her incarceration, FCCW staff conducted medical tests on

Plaintiff. Id. Iflf 78-82.

        Plaintiffalleges that these three(3)Defendants"had knowledge ofthe many problems with

medical care ofinmates at FCCW at least as early as 2014," when the above-referenced compliance

reports by the doctor and the contempt action was filed against VDOC staff. Id.|f 42.

        Plaintiff does not plead that Clarke, Schilling, or Brown Williams knew of Plaintiff

specifically or that Plaintiff had any particular health needs. Plaintiff does make numerous

allegations that the Defendants were aware of Armor's failure to train, supervise, or screen its

employees and that Armor was not providing adequate care within the prison, but Plaintiff does

not plead that Defendants had specific knowledge of Armor's care of Plaintiff.

        As to Clarke, Plaintiff pleaded that Clarke was aware of:

       (1) Armor's failure to train, supervise, control or otherwise screen its employees, agents
       and subcontractors; (2) the performance by such Armor employees, agents and
       subcontractors of duties outside their areas of training and expertise; and,(3) deliberately
       indifferent training or supervision ofsuch employees, agents and subcontractors[,]

id. If 208; that he:

        [4] was aware of the problems and conditions existing in FCCW,including preventable
        deaths and injuries that resulted from poor monitoring, improper medical screening,
        improper medical assessment, and inadequate medical care ofinmates,including failing to
        send critically ill inmates for specialty services without any medically justified delay[,]

^    supra n.1.
id. If 209;(5)that he failed to remedy those problems, despite his notice, id.|f 210; and that he:

       [6] maintained a system of review ofthe treatment and care ofinmates, which has failed to
       identify and/or correct the improper treatment and neglect by his officers and/or Armor and
       its employees,agents and subcontractors, who fail to properly classify, monitor,treat, refer,
       assess, medicate, and protect inmates. This review system fails to provide appropriate
       discipline, supervision, dismissal and/or retraining, to the extent that it has become a de
       facto policy and custom of Clarke to tolerate and permit the improper and inadequate
       treatment and neglect of those who suffer from serious medical conditions, such as the
       decedent[,]

id|f212.

       As to Schilling, Plaintiff pleaded that he was aware of:

       [1] the problems and conditions existing in FCCW, including preventable deaths and
       injuries that resulted from poor monitoring,improper medical screening, improper medical
       assessment, and inadequate medical care of inmates, including failing to send critically ill
       inmates for specialty services without any medically justified delay,

id If 221;(2)that he failed to remedy those problems, despite his notice, id |f 222; that he:

       [3] maintained a system of review of the treatment and care of inmates, which has failed
       to identify and/or correct the improper treatment and neglect by his officers and/or Armor
       and its employees, agents and subcontractors, who fail to properly classify, monitor, treat,
       refer, assess, medicate, protect, and house detainees. This review system fails to provide
       appropriate discipline, supervision, dismissal and/or retraining, to the extent that it has
       become a de facto policy and custom of Schilling to tolerate and permit the improper
       treatment and neglect of inmates suffering from serious medical conditions, such as the
       decedent,

id If 224.

As to Brown Williams, Plaintiff pleaded:

       (1) that Armor's medical staff has failed to properly assess and treat inmates' serious
       medical needs and failed to have inmates referred for specialty services, including the
       decedent, when it became medically necessary;

       (2) that there were preventable poor health outcomes of inmates and deaths that have
       resulted from improper treatment and neglect;

       (3) that investigations into incidents of inmate neglect and poor medical outcomes,
       including death, were incompetent and failed to address the misconduct of Armor
       employees and/or correction officers;


                                                 8
        (4) that Armor has failed to correct the problems identified in the Settlement Agreement
        entered into in the Contempt Action;

       (5) that Armor has a custom or policy of not referring inmates for specialty services to
       receive the proper level of medical care that they require;

       (6) that Armor has a custom or policy that leaves individuals without needed medication
        or treatment;

       (7)that Armor's employees have a custom ofproviding inadequate medical care and acting
        with deliberate indifference to the serious medical needs of inmates which results in death
        and preventable poor health outcomes;

       [9] that it was evident that Armor had developed a long history of providing
       unconstitutional and inadequate healthcare across the country and required robust
       supervision by VDOC. Defendant Brown was and is deliberately indifferent to the
       unreasonable risk to which they exposed inmates at FCCW, including the decedent, by
       failing to remedy any of the above problems with the foreseeable result being the creation
       of circumstances that resulted in the neglect and death of the decedent and harm to other
        inmates,

id. If 234; that she:

        [10] she failed to train, supervise, control or otherwise screen employees of FCCW and
        Armor and its employees, agents, or subcontractors named in this complaint, as well as
        other Armor employees for lack of training and/or skill or other characteristics, making
        said medical providers and employees unfit to perform their duties at FCCW,

id. If 236; that she was:

        [11] aware ofthe problems and conditions existing at FCCW,including preventable deaths
        and injuries that resulted from poor monitoring, improper medical screening, improper
        medical assessment, inadequate medical care ofinmates, including failing to send critically
        ill inmates for specialty services or further evaluation without any medically unjustified
        delay,

id. If 238; that she:

        [12] was deliberately indifferent to and knowingly disregarded the serious medical needs
        and safety of the inmates, including the decedent, by failing to remedy these problems,
        even though she had notice of them,

id. If 239; that she:
       [13]failed to provide training and supervision ofthe on-duty medical personnel or maintain
       a system of review ofthe treatment and care ofinmates, which has failed to identify and/or
       correct the improper treatment and neglect by employees of FCCW and/or Armor and
       Armor's employees who fail to properly classify, monitor, treat, refer, assess, medicate,
       and protect inmates. This review system fails to provide appropriate discipline, sanctions,
       supervision, dismissal and/or retraining, to the extent that it has become a de facto policy
       and custom of Brown to tolerate and permit the improper treatment and neglect of those
       who suffer from serious medical conditions, such as the decedent.

C.     DISCUSSION


       Defendants argue that the "deliberate indifference" standard can only be satisfied when a

plaintiff pleads facts suggesting that the defendant had "actual knowledge or awareness" of the

plaintiff and his illness. Doc. 18 at 3.

       Defendants cite Miltier v. Beorn. a pre-Farmer case, for holding that the Eighth

Amendment requires a plaintiff to plead at least one of the following: "'(1) the supervisory

defendants failed to provide an inmate with needed medical care; (2) that the supervisory

defendants deliberately interfered with the prison doctors' performance; or(3)that the supervisory

defendants tacitly authorized or were indifferent to the prison physicians' constitutional

violations.'" Doc. 18 at 2 (quoting Miltier v. Beom. 896 F.2d 848, 854 (4th Cir. 1990)).

Defendants argue that because the Complaint fails to allege that they were actually aware of

Plaintiff and her medical needs, the Complaint cannot fit within any of those categories. Id at 3-

5.


       Plaintiff responds by arguing that the "deliberate indifference" test does not require

alleging actual knowledge of an inmate and her medical condition. Doc. 28 at 5-6. To support

this, she cites to Farmer itself. Plaintiffcites several passages of Farmer where the Court explained

that the Eighth Amendment question is whether a defendant exposed an inmate to a substantial

risk of harm. Id Plaintiff also claims that the Complaint pleads sufficient facts to support a

reasonable inference that that defendants were aware ofthe allegedly unconstitutionally inadequate


                                                 10
care being given to inmates. Doc. 28 at 3-4. Plaintiffs go on to argue that Defendants had a

"custom or policy of tolerating and permitting" such inadequate care. Id Plaintiff subsequently

called the Court's attention to Adams v. NaohCare. Inc. In that case, a section 1983 plaintiff

brought several claims, including one for supervisory liability. 244 F. Supp. 2d 546. 550(E.D. Va.

2017). There, the court found that a defendant's role on a supervisory committee along with

plaintiffs obvious medical conditions were sufficient to support an inference that defendants had

knowledge of plaintiffs needs. Id

         The Fourth Circuit articulated a state supervisor's duty as, "subordinate was engaged in

conduct that posed a pervasive and unreasonable risk of constitutional iniurv to citizens like the

plaintiff." Wilkins. 751 F.3d at 226 (emphasis added). As Judge Moon held, in a case involving

similar conduct by the same defendants (except Defendant Brown Williams), when a complaint

pleads that facts that, if true, raise an inference that supervisory defendants had actual or

constructive knowledge "that [the plaintiff] and similarly situated prisoners were suffering and

would continue to suffer violations of their Eighth Amendment right to constitutionally adequate

medical care as a result ofthe pervasive shortcomings in the medical care" it has pleaded sufficient

facts to survive a 12(b)(6) motion. Scott, 2012 WL 651967, at * 8. There,

         Plaintiffs allege[d] that Defendants [] had direct personal knowledge of the .. . pervasive
         nature of the deficient medical care rendered to prisoners at FCCW .... Plaintiffs have
         also alleged facts to show the VDOC Defendants' "continued inaction in the face of
         documented widespread abuses," which "provides an independent basis for finding ...
         deliberate[]indifferen[ce] or acquiesce[nee] in the constitutionally offensive conduct of[
         ]subordinates.

Id. Knowledge of the plaintiffs and their specific, personal needs was not necessary to pleading a

claim.        id Actual knowledge of widespread, medical inadequacies, and knowledge that

prisoners such as plaintiff would be exposed to those inadequacies, is sufficient.




                                                 II
       Moreover, the language of Farmer itself supports this interpretation. Farmer. 511 U.S. at

843("Nor may a prison official escape liability for deliberate indifference by showing that, while

he was aware of an obvious, substantial risk to inmate safety, he did not know that the complainant

was especially likely to be assaulted by the specific prisoner who eventually committed the

assault."), 844 ("Because, however, prison officials who lacked knowledge of a risk cannot be

said to have inflicted punishment, it remains open to the officials to prove that they were unaware

even of an obvious risk to inmate health or safety. That a trier of fact may infer knowledge from

the obvious, in other words, does not mean that it must do so.").

       Here, the Complaint alleges that there were pervasive medical inadequacies throughout the

prison facilities and that Defendants were aware of the problems. The Complaint alleges that,

notwithstanding this knowledge, Defendants failed to take appropriate action to remedy the

inadequate medical care. Indeed, Plaintiffs allege that, despite knowing of Amor's deficient

medical care, Defendants renewed its contract to perform medical services for the facilities. If the

entire medical system is inadequate, then the prisoners, including Decedent, would be exposed to

that serious risk. If Defendants had knowledge of those inadequacies, then Defendants had

knowledge of that risk. The Complaint pleads facts to support those premises. This shows that the

Defendants were aware of a "substantial risk to inmate safety." Farmer. 511 U.S. at 843.

       Furthermore, Plaintiff pleaded that Defendants Clarke and Schilling maintained a system

ofreview ofthe medical services at the facilities. The Adams case is helpful to the analysis ofthis

point. In Adams, the Magistrate Judge explained that the plaintiff pleaded,"[defendant's] role on

the quality assurance committee charged her with actually knowing the care the inmate population,

including [plaintiff] received." Adams. 244 F. Supp. 3d at 550. The District Judge overruled

objections to that decision, noting that the facts pleaded raised a reasonable inference that



                                                12
defendant "knew of [plaintiffs] serious medical needs." Id          Much like that case, two (2)

Defendants here "maintained a system of review" of the medical services given to the inmate

population. Thus, Defendants Clarke and Schilling are charged with such knowledge by virtue of

their service on that committee. In addition to that service. Plaintiff pleaded numerous types of

information that Defendants Clarke and Schilling would know. Taking those allegations as true,

as this Court must at this stage, Plaintiff has properly pleaded a claim against Defendants Clarke

and Schilling. The Complaint alleges that despite knowing of the deficiencies in medical care.

Defendant Brown Williams failed to conduct medical reviews or train or supervise the staff. Thus,

adequate claims have been pleaded as to all of the Defendants.

          Furthermore, the Court notes that Plaintiff has pleaded that the various acts or omissions

which show deliberate indifference, on the part of Defendants Clarke, Schilling, and Brown

Williams, were causes to Decedent's injury. Compl.[fjf 213-215,218(Clarke); 225-227,228,230,

231 (Schilling); 239, 241-243, 246, 247(Brown Williams).

          Based on the foregoing, the Court FINDS that the Plaintiff has adequately pleaded her

causes of action against these Defendants. Accordingly, the Court DENIES the balance of the

motion on the papers.

          The Clerk is REQUESTED to distribute a copy of this Opinion and Order to counsel of

record.

                                                                        fsl
it is SO ORDERED.                                         Henry Coke Morgan, Jr.
                                                          Senior United Slates District
Norfolk, Virginia                                              Henry Coke Morgan,Jr.
May "2 ,2019                                             SENIOR Untied States District 5udge




                                                  13
